Exhibit 10.2
 
SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (the "Separation Agreement") is made and
entered into by and between EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah
corporation (the "Company"), and DAVID H. BATEMAN ("Mr. Bateman").


Recitals


WHEREAS, Mr. Bateman has been serving as President and Chief Executive Officer
of the Company pursuant to an Employment Agreement dated as of August 26, 2002,
as verbally amended to reflect his appointment as President and Chief Executive
Officer and increases in his annual gross income (collectively the "Employment
Agreement"), and as a member of the Company's Board of Directors (the "Board");


WHEREAS, the Company and Mr. Bateman have agreed that he will resign as
President and Chief Executive Officer of the Company and as a member of the
Board, and retire from the Company;


WHEREAS, Mr. Bateman is willing to accept from the Company the termination
payment and other consideration set forth herein in lieu of any termination
payment provided in the Employment Agreement in exchange for the promises,
covenants and other consideration to be provided by the Company as set forth
herein, in accordance with the terms hereof; and


WHEREAS, the Company is willing to pay Mr. Bateman the termination payment and
other consideration set forth herein in lieu of any termination payment that
otherwise may have been payable to Mr. Bateman as provided in the Employment
Agreement in exchange for Mr. Bateman's promises, covenants, releases, waivers
and other consideration to be provided by Mr. Bateman as set forth herein, in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:


Agreement


1. Resignation as President, CEO and Board Member.  Mr. Bateman has submitted to
the Board a written notice of resignation, whereby he has notified the Company
that he is resigning as President and CEO of the Company and as a member of the
Board effective September 2, 2016, and any other similar positions with any
subsidiaries of the Company.  The Board accepted Mr. Bateman's resignation
effective September 2, 2016 (the "Resignation Date"), after which Mr. Bateman
will no longer function as the President or CEO, or as a director, of the
Company or any of its affiliates or subsidiaries.  Mr. Bateman shall remain an
employee of the Company for approximately thirty (30) days after the Resignation
Date (until September 30, 2016), at which time his employment with the Company
will officially end (the "Termination Date").
1

--------------------------------------------------------------------------------



2. Press Release.  The Company shall issue a press release on September 6, 2016,
announcing Mr. Bateman's resignation as President and Chief Executive Office of
the Company and as a member of the Board, in the form attached hereto as Exhibit
A.


3. Payment of Salary through the Termination Date.  The Company shall pay Mr.
Bateman for all accrued salary owed to him through the Termination Date on the
first regularly scheduled payday following the Termination Date.
4. Payment for Unpaid Accrued Vacation Leave.  On the first regularly scheduled
payday following the Termination Date, the Company shall pay Mr. Bateman for his
unused accrued paid vacation leave in accordance with the Company's vacation
leave policy.
5. Termination Payment.  The Company shall pay Mr. Bateman a termination payment
(the "Termination Payment") in an amount equal to one and fifty-five one
hundredths  (1.55) times Mr. Bateman's Gross Income (as defined in paragraph
1(o) of the Employment Agreement), it being understood, however, that the
Company's payment of the Termination Payment shall be subject to the provisions
of paragraph 13(d) of the Employment Agreement (relating to Section 280G of the
Internal Revenue Code), provided, however, that, for purposes of applying such
paragraph 13(d), the term "Termination Payment" shall have the definition as set
forth in this Agreement.  The Termination Payment shall be in lieu of any
termination payment that Mr. Bateman otherwise may have been entitled to receive
pursuant to the terms of the Employment Agreement.
a. The term "Gross Income" is defined in paragraph 1(o) of the Employment
Agreement to mean Mr. Bateman's "current calendar year targeted compensation"
under Sections 6(a) and 6(b) of the Employment Agreement (which consists of Mr.
Bateman's annualized base salary of $337,700 plus cash bonuses under the Evans &
Sutherland Management Incentive Plan (the "MIP"), which includes and is limited
to a target bonus of up to 55% of such base salary).


b. The parties acknowledge and agree that the phrase "Mr. Bateman's Gross
Income" in paragraph 1(o) of the Employment Agreement shall not include any
discretionary contribution previously made by the Company to the Executive
Savings Plan ("ESP"), the ESP having been previously terminated by the Company,
or any other executive compensation plan maintained by the Company, including
the Supplemental Executive Retirement Plan, in which Mr. Bateman does not
participate.


c. The parties agree that the Termination Payment, calculated in accordance with
the foregoing, shall be $523,435, less applicable tax withholdings.  No interest
shall accrue on the unpaid amounts of the Termination Payment.
2

--------------------------------------------------------------------------------



d. The Company shall pay the Termination Payment over twelve (12) months in
accordance with the Company's normal payroll practices, with the first payment
being paid on the first regularly scheduled payday in the calendar month
following the Effective Date of this Agreement (as defined below).  All payments
of the Termination Payment shall be deposited directly into Employee's bank
account in accordance with the Company's regular payroll practices.


6. COBRA Premiums.  If Mr. Bateman properly and timely elects to continue his
medical, dental and vision insurance coverage (collectively, "health insurance
coverage") under the Company's group medical, dental and vision insurance plans
(collectively, "Continuation Coverage") pursuant to the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"), the Company shall reimburse Mr. Bateman for
payments made by him for such Continuation Coverage for him and his dependents
who qualify for continuation coverage under COBRA for one (1) year following the
Termination Date (the "COBRA Pay Period").  If Mr. Bateman elects to continue
COBRA coverage after the end of the COBRA Pay Period, such Continuation Coverage
shall be entirely at his own expense.  Notwithstanding the foregoing, if, during
the COBRA Pay Period, Mr. Bateman obtains insurance coverage through a new
employer or Medicare, the Company shall have no further obligation to pay any
portion of the premiums for Continuation Coverage under the Company's group
health insurance plans.


7. Payment for Reimbursable Expenses.  The Company shall pay Mr. Bateman for his
reimbursable expenses incurred on behalf of the Company through the Termination
Date, in accordance with the Company's expense reimbursement policy.
8. Transfer of Title to Certain Personal Property.  Mr. Bateman shall, and
hereby does, receive from the Company legal title to the following assets:  (i)
one laptop computer that currently is in Mr. Bateman's possession; (ii) one cell
phone that currently is in Mr. Bateman's possession; (iii) the telephone number
currently assigned to that cell phone; (iv) one (1) scanner; and (v) one (1)
printer; provided that in the case of the laptop computer described in clause
(i) above, Mr. Bateman agrees, upon request, to allow the Company or its agents
to delete any confidential or proprietary information of the Company that is
stored thereon.
9. Return of Company Property.  Except as set forth in the preceding paragraph,
Mr. Bateman agrees to return to the Company by the Termination Date (i) all
keys, badges and access codes to the premises, facilities and equipment of the
Company (including without limitation to the Company's offices, desks, storage
cabinets, safes, data processing systems and communications equipment); (ii) all
credit cards, computers, computer programs, electronic storage devices, or other
equipment belonging to the Company; (iii) all documents, books, manuals,
drawings, lists, writings, computer records and other tangible Company property
in his possession, custody or control, including all Confidential Information
(as defined in the Employment Agreement) belonging to the Company or its
customers, suppliers and accounts, and all copies thereof, which he procured
during or in connection with his employment with the Company.
3

--------------------------------------------------------------------------------

10. Consulting Services.  Commencing on the Termination Date and continuing
until August 30, 2017, Mr. Bateman agrees to provide consulting services to the
Company to the extent reasonably requested by the Company, provided that for any
such services rendered Mr. Bateman shall be compensated for such services at the
rate of $250 per hour, and further provided that the Company shall reimburse Mr.
Bateman for all out-of-pocket expenses incurred by him in connection with such
consulting services, subject to the delivery of documentary evidence of such
expenses as specified by the Company's then applicable expense reimbursement
policy.  In performing the consulting services required under this paragraph 10,
Mr. Bateman shall be an independent contractor of the Company, and he shall be
solely responsible for any withholding or payment of any income tax on amounts
paid hereunder.
11. Employment Agreement Remains In Effect.  The parties acknowledge that the
Employment Agreement shall remain in full force and effect following the
Effective Date (as defined below) and that all terms, conditions, covenants and
obligations contained therein shall continue to be binding upon the parties,
except as expressly modified herein.  Nothing contained herein shall be
construed as waiving or releasing any of the terms, conditions or covenants set
forth in the Employment Agreement that have not been modified by the terms of
this Agreement. It is expressly acknowledged and agreed that the terms,
promises, covenants and obligations of paragraphs 15-19 and 21 of the Employment
Agreement shall remain in full force and effect and shall be binding on the
parties, following the Effective Date, except as modified hereby.
12. Release of Claims by Mr. Bateman.  In consideration of the promises,
covenants and agreements contained herein, Mr. Bateman, for himself and his
heirs, successors, and assigns, hereby releases and forever discharges the
Company and its officers, shareholders, directors, employees, agents,
representatives, attorneys, parent, subsidiary and affiliated companies,
successors and assigns, and each of them, of and from any and all claims,
losses, demands, actions, causes of action, obligations, debts and/or
liabilities (the "Bateman Released Claims") relating to any matters of any kind,
presently known or unknown, in law or in equity, arising out of any acts,
omissions, events or facts which have occurred up to, and including the time of,
the Effective Date.
a. The Bateman Released Claims released pursuant to the foregoing paragraph
include, without limitation, any claims, losses, demands, actions, causes of
action, obligations, debts, and/or liabilities resulting from or arising out of
Mr. Bateman's employment by the Company, the termination thereof, or any
transaction, event, action, dispute and/or activity related thereto, as well as
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Equal Pay Act of 1963, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Employment Retirement Income Security Act, the Utah
Anti-Discrimination Act, the Utah Payment of Wages Act, or any other federal,
state or local statute prohibiting employment discrimination, harassment, or
retaliation, or any claim for general, special, or other compensatory damages,
consequential damages, punitive damages, back or front pay, fringe benefits,
attorneys' fees, costs, or other damages or expenses, or any claim for
injunctive relief or other equitable relief, or any claim for alleged wrongful
discharge, breach of express or implied contract, breach of the covenant of good
faith and fair dealing, termination in violation of public policy, negligence,
negligent hiring, retention, or employment, invasion of privacy, defamation,
intentional or negligent infliction of emotional distress, fraud, assault and
battery, interference with contract or other economic opportunity, failure to
pay wages due or other monies owed, failure to pay pension benefits, conversion,
breach of duty, vicarious liability, or any claim arising under any federal or
state statute or local ordinance regulating the health and/or safety of the
workplace, or any other tort, contract or statutory claim.
4

--------------------------------------------------------------------------------



b. Notwithstanding the terms of the foregoing paragraph, Mr. Bateman does not
release the Company from any obligations it may have with respect of this
Agreement or any of the following, except as otherwise expressly provided in
this Separation Agreement:  Mr. Bateman's right to the continuation of medical,
dental and vision insurance coverage under COBRA; Mr. Bateman's rights under the
Company's 401(k) Deferred Compensation Plan; Mr. Bateman's rights with respect
to his stock options; the Company's obligations under the continuing provisions
of the Employment Agreement, as set forth in Section 11 herein; the Company's
indemnification obligations under Article VI of the Company's Bylaws, as amended
and restated as of the date hereof, and the Company's obligations under this
Agreement.


13. No Admission of Liability.  Neither the execution of this Agreement, the
consideration given for this Agreement, nor the performance of any of the terms
of this Agreement shall constitute or be construed as any admission by the
Company of any liability of any kind to Mr. Bateman, or by Mr. Bateman of any
liability of any kind to the Company, which respective liability is expressly
denied.
14. Employee's Acknowledgment of Notices Pertaining to the Release of ADEA
Claims.  By his execution of this Agreement, Employee acknowledges and agrees:
a. that this Agreement includes a release of all claims under the Age
Discrimination in Employment Act ("ADEA") arising up to and including the
Effective Date of this Agreement, and that he has been advised of that fact and
that he should fully consider this release before executing this Agreement;
b. that he has been given the opportunity to read this entire Agreement and has
had all questions regarding its meaning and content answered to his
satisfaction;
c. that he has been advised of his right to seek independent legal advice and
counsel of his own choosing regarding this Agreement, and that he has availed
himself of that right to the extent he desired to do so before signing this
Agreement;
5

--------------------------------------------------------------------------------

d. that he has been advised that he has twenty-one (21) days to consider this
Agreement before signing it, and that he may revoke the Agreement within seven
(7) calendar days after the date he signs it;
e. that he fully understands all of the provisions of this Agreement;
f. that the waiver and release of claims set forth herein is given in return for
valuable consideration, as provided under the terms of this Agreement; and
g. that he is entering into this Agreement knowingly and voluntarily in exchange
for the promises made in this Agreement and that no other representations or
promises have been made to him to induce or influence his execution of this
Agreement.
15. Time to Sign Agreement.  In accordance with the Older Worker's Benefits
Protection Act, Mr. Bateman may take up to twenty-one (21) days from the date of
receipt of this Agreement in which to review and consider it, consult with
counsel of his choosing about it, and sign the Agreement and deliver it to the
Company.  Mr. Bateman may sign the Agreement and deliver it to the Company
before the end of the twenty-one (21) day period.  If Mr. Bateman has not signed
and returned the Agreement to the Company by the end of the twenty-one (21) day
period, the offer shall be withdrawn automatically.
16. Time to Revoke Agreement.  After signing this Agreement, Mr. Bateman shall
have seven (7) days within which to revoke this Agreement in its entirety.  If
Mr. Bateman revokes this Agreement, he will not be entitled to the Termination
Payment described above, and this Agreement will be ineffective and void.  Mr.
Bateman may revoke his acceptance of this Agreement by delivering or e-mailing
to Paul Dailey, the Company's Chief Financial Officer, no later than the seventh
(7th) day following the signing of this Agreement, a written notice revoking the
acceptance of the Agreement.  After the seven-day period has elapsed, Mr.
Bateman shall not have the right to revoke or rescind this Agreement or the
release contained herein.
17. Effective Date.  The effective date of this Agreement shall be the eighth
(8th) day after it has been signed by Mr. Bateman, provided the Agreement has
not been revoked by Mr. Bateman within the revocation period referenced in the
preceding Section (the "Effective Date").
18. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings, oral or written,
between the parties hereto pertaining to the subject matter hereof. 
Notwithstanding the foregoing, it is expressly understood and agreed by the
parties that paragraphs 15-19 and 21 of the Employment Agreement shall remain in
full force and effect, as provided above.
6

--------------------------------------------------------------------------------

19. Choice of Law; Jurisdiction and Venue.  This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of Utah (without giving effect to its choice of law principles).
Each of the parties submits to the jurisdiction of any state or federal court
sitting in Utah, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each party also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court.  Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto.
20. Waiver of Trial by Jury.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTY OR ANY
AFFILIATE OF SUCH OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE.  EMPLOYEE AND LVMC AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION WILL BE TRIED BY THE COURT WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT ANY RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, CLAIM, COUNTERCLAIM OR PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION THEREOF.  THIS WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
21. Cooperation by the Company.  Upon Mr. Bateman's reasonable request, the
Company shall take commercially reasonable steps to cooperate with Mr. Bateman
in the timing of any payments hereunder to accommodate Mr. Bateman's personal
tax planning, provided that, in the Company's sole discretion, such cooperation
shall not be detrimental to the Company or inconsistent with or prohibited by
any law, rule, regulation, court order, contract or plan document applicable to
the Company.
22. Cooperation by Mr. Bateman.  Mr. Bateman shall cooperate in all reasonable
respects in connection with any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory or
otherwise) brought by or against the Company or any affiliate of the Company, to
the extent the Company reasonably deems Mr. Bateman's cooperation necessary. 
Mr. Bateman shall be reimbursed for all out-of-pocket expenses reasonably
incurred by him as a result of such cooperation.
7

--------------------------------------------------------------------------------

23. Tax Withholding.  The Company shall withhold from all payments made to Mr.
Bateman hereunder all required amounts for income taxes and payroll taxes, both
federal and state; provided that no withholding shall be required on amounts
paid by the Company to Mr. Bateman for consulting services pursuant to paragraph
11 herein; and provided further, that no withholding shall be required on any
expense reimbursements pursuant to paragraph 7 herein.
24. Severability.  If any provision of this Agreement is held to be invalid,
void or unenforceable by a court of competent jurisdiction, the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
25. Headings.  The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
26. Execution/Counterparts.  This Agreement may be executed in counterparts,
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all counterparts, taken together, shall constitute one and the
same instrument.  This Agreement may be executed by facsimile or email copy and
such facsimile or email copy of an original signature shall be given the same
force and effect of an original signature.


[Remainder of page intentionally left blank]


[Signature page follows immediately]
8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
on the dates set forth below.
 
 
 
 
 
EVANS & SUTHERLAND COMPUTER CORPORATION
         
 
 
 
 
 
Dated:
Sept. 2, 2016
 
By:
/s/ L. Tim Pierce 
 
 
 
 
L. Tim Pierce, Chairman of the Board
 
 
 
 
 
 
 
 
 
 
Dated:
31 Aug. 2016
 
/s/ David H. Bateman 
 
 
 
DAVID H. BATEMAN

 
 
9

--------------------------------------------------------------------------------

 